November 29, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
    ROBERT PARKER, OSCAR MACIAS AND PARKER MAC, LLC, Appellants

NO. 14-11-00940-CV                         V.

                               HTR, INC., Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, HTR, Inc., signed
July 26, 2011, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellants, Robert Parker, Oscar Macias and Parker Mac, LLC, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.